IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JAMES G. HARTSFIELD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-2828

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 10, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

James G. Hartsfield, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is dismissed as untimely filed. See Fla. R. App.

P. 9.141(c)(5)(A).

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.